DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Anderson (Reg. No. 78257) on 03/31/22.
The application has been amended as follows:
	7. (Currently Amended) The device as claimed in claim 1, wherein the device has been athermalized at least within a temperature range from -40°C to +85°C and/or in that a 
Response to Amendment
The Examiner acknowledges and accepts the amending of claim 1, 7, and 8.
Claim Objections
The previous objections to claims 1 and 7 have been withdrawn in view of the amendment filed on 03/14/22 and the Examiner’s amendment above.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
O’Brien et al. (US Patent 5,210,650) and Buchwald et al. (US PG Pub 2015/0241268 A1) are the closest prior art.
O’Brien discloses a device (FIGS. 1 and 2) for generating laser radiation concentrated to a focal point (FIG. 4), comprising 
a laser diode (38, FIG. 1, col. 2 lines 66-67) having a central wavelength λ (38 inherently has a central wavelength) and a temperature dependence of the central wavelength dλ/dT (it’s inherent that the central wavelength is temperature dependent), 
a lens (36, FIG. 1, col. 2 lines 63-66) having a focal length f (36 inherently has a focal length), having a refractive index n (36 inherently has a refractive index), a wavelength dependence of the refractive index ∂ n/ ∂ λ (it’s inherent that the refractive index of 36 is wavelength dependent) , a temperature dependence of the refractive index ∂ n /∂ T (it’s inherent that the refractive index of 36 is also temperature dependent) and a coefficient of thermal expansion αL (36 inherently has a CTE), wherein the lens results in an optical image of the laser radiation at the focal point (an optical image is inherently formed at the focal point) and the optical image has an object distance s1 (DF, FIG. 2), 
a housing (26, FIG. 1, col. 3 lines 3-14) having a coefficient of thermal expansion α2 (α2, FIG. 2); and
a passive adjustment device (24, FIG. 1, col. 3 lines 3-14) having an effective coefficient of thermal expansion αV (α1, FIG. 2) for adjusting the object distance s1.
Buchwald discloses a similar laser device comprising a lens and a housing both made from plastic ([0019] and [0023]).
However, the cited prior art fails to disclose or suggest “wherein the effective coefficient of thermal expansion is

    PNG
    media_image1.png
    70
    543
    media_image1.png
    Greyscale

In particular, O’Brien is silent regarding an effective coefficient of thermal expansion α1 being represented by the formula above. In addition, it would not have been obvious to modify the materials of the lens, housing, and the passive adjustment device to arrive at the claimed formula since the formula implies distinct material and structural differences between the cited prior art and the claimed invention.
Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-8 are also allowable as they directly or indirectly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828